The opinion of the court was delivered by
Valentine, J.:
The only question presented to us for our consideration and decision in this case, is, whether the improvements made on government land settled upon and occupied as a homestead under the act of congress of March *53720th. 1862, (12 U. S. Stat.’at Large, 392,) are taxable before final proof of settlement and cultivation of the land is made. We must answer this question in the negative. When this state was admitted into the Union it was agreed between the state and the United States that government lands should never be taxed by the state. (See Act of Admission, 12 U. S. Stat. at Large, 127, § 3; sub. 6; Joint Resolution of the Legislature of Kansas, Gen. Stat., 71.) The word “land” meant and means the land with all the improvements thereon. This is the legal signification of the term; it is the common-law definition thereof; and it is undoubtedly just what was meant when said Act of Admission and Joint Resolution were passed. There are a few exceptional cases where “improvements” on land are not considered a part thereof; but this is clearly not one of those cases. There is nothing to show that the state or United States at the time of our admission into the Union considered such improvements personal property. There is no act of congress passed at that time, or before or since, making them personal property. And there is no act-of congress attempting to divest the government of the title to them while the government still owns the land, or to place the title anywhere else except in the government. But even if they were personal property, if they belonged to the‘United States they would not be taxable. (See Act of Admission.) There is no act of congress authorizing any person to remove them from the land. And there is no act of congress authorizing them to be taxed. We therefore think it beyond the power of the state to tax them. Calling them by a different name from what they in fact are, does not give the state any additional authority over them. (See Parker v. Winsor, 5 Kas., 374, 375.)
The judgment of the court below is affirmed.
All the Justices concurring.